 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. P. Olinger, Lee Ray Olinger,and Norbert E. Olinger,' Co-partners,d/b/a Olinger Construction CompanyandLocal 841and Local 181, International Union of Operating Engineers,AFL-CIO,'Petitioner.CaseNo. 05-RC-1901.November 2,1960DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board. The hearing officer's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Boards finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act, f or the f ollowing reasons:The Employer contends that the petition should be dismissed. ThePetitioner seeks a unit of operating engineers, equipment mechanicsand their helpers, oilers, and equipment servicemen of the Employeremployed in governmental work projects within the State of Indiana.The Petitioner would exclude from such unit similar employees of theEmployer employed on farms and private construction jobs, and allother employees, such as carpenters, laborers, gradecheckers, and truck-drivers.These employees are currently unrepresented.The Em-ployer is engaged principally in road and bridge construction andmaintenance.The employees sought operate and maintain power-driven equipment used in construction, such as cranes, bulldozers, trac-tors, dirt movers, graders, etc.Although the work done by these op-cerators requires varying degrees of skill, some of which is not acquiredwithout two to four seasons on the jobs, the Board has held that suchemployees do not constitute either a craft or departmental unit.' In'The name of the Employer appears as amended at the hearing.2The Employer objected to the hearing officer's granting of the motion to join Local 181with Local 841 which filed the petition Therein.However,in view of our dismissal of thepetition on the ground indicated below,the hearing officer's ruling is not prejudicial tothe Employer and we need not pass upon the issues raised by the objection thereto8 SeeLewis & Bowman, Inc,109 NLRB 796,799Although the Board granted a motionfor reconsideration in that case(109 NLRB 1194)and directed an election in a unit ofsuch employees, such decision was based upon other considerations,not present in theinstant case.Cf.Phelps-Dodge Corporation,60 NLRB 1431, 1442129 NLRB No. 67. FAULHABER COMPANY561the circumstances, as the proposed unit does not include other em-ployees of the Employer who are currently unrepresented, we find thatit is inappropriate, and we shall dismiss the petition herein.[The Board dismissed the petition].Faulhaber CompanyandInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Teamsters Local No.20.Case No. 8-CA-1960.November 3,1960DECISION AND ORDEROn June 22, 1960, Trial Examiner Leo F. Lightner issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices as alleged in the complaint, and recommended that these par-ticular allegations be dismissed.Thereafter, the General Counsel andthe Respondent filed exceptions to the Intermediate Report and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor1Respondent does not question the Trial Examiner's finding that it violated Section8(a) (1) of the Act, but urges only that because this finding was based on a single act ofsurveillance no order should issue.We disagreeSurveillance of a group of employeesby taking motion pictures is not such conduct which is so limited or insignificant in itseffect that it can be regarded as of an isolated natureRespondent's reliance here uponAcro Division,Robertshaw-Fulton Controls Company,127 NLRB 64,ismisplaced.In thatcase,no exceptions were filed to the Trial Examiner's Intermediate Report and Recom-mended Order,and the Board merely adoptedproformathe Trial Examiner's recommenda-tion that no remedial order issue.129 NLRB No. '68.586439-61-vol. 12 9-3 7